This was a suit in trespass to try title, brought by plaintiffs in error, seeking to recover a part of a tract of land in the Jesse Devore league, in Liberty county, Texas. Upon a trial before a jury, the court instructed a verdict against plaintiffs in error, and in favor of defendants in error. The case is before us without a statement of facts. The court had jurisdiction of the parties and the subject-matter in litigation. It will be presumed, in the absence of a statement of facts, that the judgment is supported by the evidence. There is nothing in the record from which it appears that the judgment is not responsive to the pleadings. No fundamental error appearing, the judgment should be affirmed; and it is so ordered.
Affirmed.
 *Page 257